ORDER

PER CURIAM.
Morton Buildings, Inc. and Allied Design Architectural and Engineering Group appeal from judgments entered against them in the Circuit Court of Grundy County in a negligence action filed by the City of Bethany, Missouri, over damages sus*318tained by the city library building during the construction of an adjacent building. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).